Opinion by
Quinan, J.
§ 1202. Assignment of errors; token not specific will not be considered, but treated as waived. The assignments of error in this case are: 1. The court erred in overruling the defendant’s motion for new trial. 2. The judgment of the court is unauthorized, and not warranted by the law and testimony. The motion for a new trial is based upon the grounds: 1. The judgment is contrary to the law and the evidence. 2. The judgment is not authorized by the evidence. The assignments of error do not distinctly specify the grounds of error relied on, and in accordance, therefore, with rules 21, 25 and 26 of the supreme court, we must consider that errors have been waived, “the same as if .no assignment of errors had been made.” “That the judgment or verdict is contrary to law ” is specially given in the rules as an illustration of- an insufficient assignment. That the judgment is not authorized by the evidence points out in no degree in what respect the evidence was insufficient. [Green v. Dallahan & Co. 54 Tex. 284.] There is nothing shown in this case which should incline us to relax the rigid enforcement of the rules.
Affirmed.